                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALBERT L. WATSON,                                    Case No. 18-cv-07052-EMC
                                   8                     Plaintiff,
                                                                                              ORDER DENYING PLAINTIFF’S
                                   9              v.                                          LEAVE TO PROCEED IN FORMA
                                                                                              PAUPERIS ON APPEAL
                                  10     CITY & COUNTY OF SAN FRANCISCO,
                                                                                              Docket No. 12
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On December 4, 2018, the Court dismissed Plaintiff Albert Watson’s complaint without

                                  14   leave to amend. Docket No. 8 (“Order”). On December 31, 2018, Mr. Watson filed a notice of

                                  15   appeal to the Ninth Circuit. Docket No. 12. On January 16, 2019, the Ninth Circuit referred the

                                  16   matter to this Court to determine whether Mr. Watson’s in forma pauperis (“IFP”) status should

                                  17   continue for the appeal or whether the appeal is frivolous or taken in bad faith. Watson v. City &

                                  18   County of San Francisco, No. 19-15030 (9th Cir. filed Jan. 7, 2019), Docket No. 2. For the

                                  19   reasons set forth below, the Court CERTIFIES that the appeal is not taken in good faith, and

                                  20   therefore DENIES Mr. Watson leave to proceed in forma pauperis on appeal.

                                  21                                      I.       LEGAL STANDARD

                                  22          Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if the

                                  23   trail court certifies in writing that it is not taken in good faith.” An appeal is in good faith where it

                                  24   seeks review of any issue that is nonfrivolous. Hooker v. American Airlines, 302 F. 3d 1091, 1092

                                  25   (9th Cir. 2002) (holding that revocation of previously-granted IFP status is appropriate where the

                                  26   district court finds the appeal frivolous). An issue is frivolous if it has “no arguable basis in fact

                                  27   or law.” O’Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir. 1990).

                                  28
                                   1                                        II.      DISCUSSION

                                   2          As the Order detailed, Mr. Watson’s complaint alleged two causes of action. First, he

                                   3   sought to remove a child support order entered against him, which he alleged is part of a

                                   4   “government program to extort” him. Order at 1. He brought the same claim against the City in

                                   5   state court in 2016 (the “State Court Action”). Id. Second, he “requests that the Supreme Court of

                                   6   the United States issue an Exparte, Summery Judgement [sic], granting [his] request for Entry of

                                   7   Default Judgment” against the City in the State Court Action. Id. at 1–2. He contends that the

                                   8   City failed to answer his complaint in state court, but that the Superior Court, Court of Appeal,

                                   9   and California Supreme Court each refused to enter default judgment in his favor. Id. at 2. The

                                  10   Court dismissed Mr. Watson’s first claim was barred by the doctrine of res judicata, since he had

                                  11   litigated the same claim in another state court case in 2014. Id. His second claim was dismissed

                                  12   because the order of the Superior Court in the State Court Action declining to enter default
Northern District of California
 United States District Court




                                  13   judgment against the City was a non-appealable interlocutory order that, under the Rooker-

                                  14   Feldman doctrine, this Court did not have the authority to review. Id. at 2–3.

                                  15          Mr. Watson’s claims on appeal lack an arguable basis in fact or law for the same reasons.

                                  16   His first claim is barred by the principles of res judicata. See Brooks v. Pinnacle Fin. Corp., No.

                                  17   LACV1607711JAKAJW, 2018 WL 1322028, at *2 (C.D. Cal. Jan. 5, 2018) (finding appeal

                                  18   raising claims “time barred and precluded by principles of res judicata” to be frivolous under

                                  19   § 1915(a)(3)). Mr. Watson suggests that res judicata does not apply here because the State Court

                                  20   Action he filed in 2016 “was never litigated.” Docket No. 13 at 15. But the State Court Action

                                  21   never proceeded to the merits because it was dismissed pursuant to the res judicata effect of the

                                  22   state court case filed in 2014. See Docket No. 1, Exh. 1 at 30. The second claim provides Mr.

                                  23   Watson no basis for relief because the underlying order from the state court was not appealable

                                  24   under California law, and the Rooker-Feldman doctrine independently bars this Court from

                                  25   reversing a state court order. See Loumena v. Nichols, No. 15-CV-02303-BLF, 2016 WL

                                  26   10536994, at *2 (N.D. Cal. Mar. 1, 2016) (finding appeal frivolous under § 1915(a)(3) because the

                                  27   federal court “lack[ed] subject matter jurisdiction under the Rooker-Feldman doctrine to grant the

                                  28   relief Plaintiff s[ought]”). Indeed, Mr. Watson’s Notice of Appeal states that he “understands that
                                                                                         2
                                   1   the Federal District Court does not have the requisite appellate authority to reverse an oder [sic]

                                   2   from the State Court, on default.” Docket No. 13 at 18.

                                   3          Accordingly, the Court CERTIFIES that Mr. Watson’s appeal is not taken in good faith

                                   4   and DENIES leave to proceed in forma pauperis on appeal.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: January 24, 2019

                                   9

                                  10                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
